Title: From Benjamin Franklin to ——— Des Touches, 11 October 1779
From: Franklin, Benjamin
To: Destouches, —— (f. 1779–80)


SirPassy Oct. 11. 1779.
I duly received the Letter you did me the honour of writing to me the 4th. Instant, together with the Procedure d’Instruction of the Ransom of the Sloop Limont, made by the American Privater the Black Prince, Capt. Stephen Merchant, and am oblig’d to you for the care you took in sending the Same. With much Regard. I have the honour to be. Sir &c.

Mr. Des Touches Greffier en chef de l’amirauté De Dunkerque.

